     Case 2:20-cv-02365-PSG-JDE Document 33 Filed 09/29/20 Page 1 of 2 Page ID #:659




1           PETER KLEIDMAN,                             No. 2:20-cv-02365-PSG(JDE)

2                       Plaintiff,
                                                       ORDER ACCEPTING
3                           v.                     REPORT AND
                                                   RECOMMENDATION OF
4         THE HON.THOMAS L.
                                                   UNITED STATES MAGISTRATE
      WILLHITE, JR., et al.,
5                                                  JUDGE
                                 Defendants.
6
7
8
9
10
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
11
      including the Complaint(Dkt. 1)filed by Plaintiff Peter Kleidman ("Plaintiff"),
12
      Plaintiffs operative Second Amended Complaint(Dkt. 12,"SAC"), the
13
      Motion to Dismiss the SAC(Dkt. 14,"Motion")and supporting Request for
14
       Judicial Notice(Dkt. 16,"RJN")filed by the named defendants
15
      ("Defendants"), Plaintiffs Opposition to the Motion and the RJN (Dkt. 21,
16
      22), Defendants' Reply(Dkt. 25), the Report and Recommendation of the
17
      assigned Magistrate Judge(Dkt. 28,"Report"), and the Objections and
18
       Amended Objections to the Report filed by Plaintiff(Dkt. 31, 32).
19
20
            The Court has engaged in a de novo review of those portions of the
21
      Report to which objections have been made. The Court accepts the findings
22
       and recommendation of the magistrate judge.
23
             Therefore, IT IS HEREBY ORDERED that:
24
             1.    The Motion (Dkt. 14) is GRANTED as to all claims against all
25
                   Defendants without leave to amend;
26
             2.    All federal law claims alleged by Plaintiff in the SAC(Counts 1, 5-
27
                   8, 11, 12, 16-18) are dismissed with prejudice;
28

                                               2
     Case 2:20-cv-02365-PSG-JDE Document 33 Filed 09/29/20 Page 2 of 2 Page ID #:660




1           3.    All state law claims alleged by Plaintiff in the SAC(Counts 2-4, 9,
2                 10, 13-15) are dismissed without prejudice to the reassertion in
3                 state court; and
4           4.    Judgment shall be entered dismissing this action accordingly.
5
      Dated:          ~.7~~~~
6
7
8                                                 PHILIP S. GUTIERREZ
                                                  Chief United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             ~3
